                                     UNITED STATES DISTRICT COURT                                      A
                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                                                              /
                                              OAKLAND DIVISION
                                                                                                          /
                                                                                                              /
United States of America,                             Case No.                                                    4^/
               Plaintiff,                             STIPULATED ORDER EXCLUDING
                                                                                                 'Wk
                                                      TIME UNDER THE SPEEDY TRIAL ACT                             \
                              I
               Defendant.

For the reason sMed by the parties on the record on                 2018, the Conrt excludes time under the Speedy
Trial Act from UCrh. I(           2018, to A/QV> T       2018 and finds that the ends ofjustice served by the
continuance outweigh the best interest ofthe public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The Court makes this finding and bases this continuance onthe following factors;

                Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
                See 18 U.S.C. § 3161(h)(7)(B)(I).

                The case is so unusual or so complex, due to [circle applicable reasons] t\iQ number of
                defendants, thenature of the prosecution, orthe existence of novel questions of fact
                orlaw, that it is umeasonable to expect adequate preparation for pretrial proceedings orthe trial
                itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

                Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
                taking into account the exercise ofdue diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

                Failure to grant a continuance would unreasonably deny the defendant continuity of counsel,
                given counsel's otherscheduled case commitments, taking into accoimt the exercise of due
                diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

                Failure to grant a continuance would unreasonably deny the defendant the reasonable time
                necessary for effective preparation, taking into account the exercise of due diligence.
                See 18 U.S.C. § 3161(h)(7)(B)(iv).

               For the reasons stated on the record, it is further ordered that time is excluded under 18 U.S.C. §
               3161(b) and waived with the consent of the defendant under Federal Rules of Criminal Procedure
               5.1(c) and (d).

               For the reasons stated on the record, it is further ordered that time is excluded under 18 U.S.C. §
               3161(h)(l)(E)(F) for delay resulting from removal/transport of the defendant to another district.

IT IS SO ORDERED.

DATED: PCb•           /I    .2018
                                                             )ONNA M. RYU
                                                            United States Magistrate Judge

STIPULATED:
                 Attormey for Defendant                     Assistant United States Attorney
